—Judgment, Supreme Court, New York County (Edward McLaughlin, J., at hearing; Renee White, J., at plea and sentence), rendered March 17, 1998, as amended by judgment of resentence, same court (Renee White, J.), rendered August 18, 1998, convicting defendant of attempted burglary in the second degree and attempted sexual abuse in the first degree, and sentencing him to concurrent terms of IV2 to 3 years and 1 to 3 years, respectively, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress identification evidence. We find nothing suggestive about either the photographic or lineup identifications (see, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833). Since the complainant never described the attire or hairstyle of the perpetrator, any differences in those respects between defendant’s appearance and that of the. other participants did not render the procedures suggestive (People v Gonzalez, 173 AD2d 48, 56). We have considered and rejected defendant’s remaining arguments. Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.